Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Receipt of Applicants’ Response, filed 14 January 2021, is acknowledged.  No claims are amended therein.  Upon finalization of the Restriction/Election Requirement, claims 5 – 11 will be withdrawn as being directed to a non-elected invention.  Accordingly, claims 1, 3, and 4 will be available for active consideration.
Response to Restriction/Election Requirement 
The Examiner acknowledges Applicants’ election, without traverse, of the invention of Group I, claims 1, 3, and 4 in the Response filed on 14 January 2022.  The Examiner further notes that the Requirement for Election of Species imposed in the Action of 15 November 2021 has been rendered moot by Applicant’s election n of inventive group I.  Claims 5 - 11 are hereby withdrawn from further consideration pursuant to 37 CFR § 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statements 
The Examiner has considered the Information Disclosure Statements (IDS’s) filed 10 July 2020, 28 July 2021, and 14 January 2022, which are now of record in the file.  However, for those documents submitted in a language other than English, without an accompanying English-language translation, the Examiner will be able to consider only the information accessible on their face, such as Figures, chemical formulas, and the like, which, in the present case, is very limited for many of the cited references.  See MPEP § 609.05(b).
Priority
The Examiner acknowledges receipt of papers submitted pursuant to 35 U.S.C. § 119(a)-(d), which papers are now of record in the file. 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3, and 4 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2006/0204544 A1 to Sunwoo, M., et al., published 14 September 2006 (“Sunwoo ‘544”).


The Invention As Claimed 
	Applicant claims a bone graft composition, wherein the composition comprises a bone graft material with hydroxypropyl methylcellulose (HPMC), the material comprising 1 part by weight of a bone graft material, and 0.3 to 3 parts by weight of HPMC, and wherein the bone graft material is a natural bone graft material.
The Teachings of the Cited Art 
	Sunwoo ‘544 discloses an osteoimplant for application to a bone defect site to promote new bone growth, wherein the implants comprises demineralized allograft bone material mixed with an aqueous phosphate-buffered gelatin, and a hydrogel (see Abstract; see also ¶[0037]), wherein the demineralized bone graft material is derived from cortical and/or cancellous bone chips (see ¶[0041]), wherein the hydrogel comprises hydroxypropyl methyl cellulose with a molecular weight from about 20 to 40 kDa (see ¶[0047]), and wherein the composition of the allograft comprises an aqueous gelatin carrier, about 40 to about 50% wgt of the composition, and the hydrogel comprises about 10 to 20% wgt of the composition (see claim 18).  The reference does not expressly disclose a bone graft composition with which saline reaches an osmotic pressure of 104 to 112% within 12 to 48 hours after added to a bone graft solution comprising the composition, when  an osmotic pressure of the saline is set to 100% as a reference value
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare osteoimplants for application to a bone defect site, wherein the implants comprise demineralized allograft bone material mixed with an aqueous phosphate-buffered gelatin, and a 
	The Examiner would first note that claim 1 has a substantial recitation directed to the composition of the invention “with which saline reaches an osmotic pressure of 104 to 112% within 12 to 48 hours after added to a bone graft solution, when an osmotic pressure of the saline is set to 100% as a reference value,” wherein the solution “is a mixture of 1 part by weight of a bone graft material containing hydroxypropyl methylcellulose and 0.5 to 2 parts by weight of a solvent.”  It is the Examiner’s position that such recitation is directed to a functional characteristic of the composition, rather than to a structural or compositional characteristic of the claimed composition of matter.  Consequently, any implant with a composition of natural bone and HPMC within the ratios as recited in claim 1 would necessarily display characteristics meeting the functional behavior as recited in the claim.  Further in this regard, the claim recites no structural or compositional features that are specifically correlated to the solution behavior as recited in the claim, other than the relative mass amounts of bone material and HPMC.  In addition, the Examiner notes that claim 4 recites a limitation directed to water as the solvent for the bone graft solution.  However, as addressed above, use of the solution is limited solely to assessing a functional characteristic of the composition of the invention, and not to the invention itself and, as such, is not given any patentable weight.

Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 4, as described above, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of co-pending Application No. 16/925,337 (“the ‘337 application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of the ‘337 application are directed to a bone graft composition comprising a bone graft material and hydroxypropyl methylcellulose, and wherein the composition comprises hydroxypropyl methylcellulose in an amount of 0.3 to 3 parts by weight based on 1 part by weight of the bone graft material.  Thus, the invention claimed in the ‘337 application anticipates the claimed species in the instant application and, therefore, a patent to the species would improperly extend the right to exclude granted by a patent to the species or sub-genus should the species issue as a patent after the species or sub-genus.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/927,845 (“the ‘845 application”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the enumerated claims of the ‘845 application are directed to a bone graft composition that includes hydroxypropyl methylcellulose, wherein the composition comprises 0.3 to 3 parts by weight of hydroxypropyl methylcellulose with respect to 1 part by weight of a bone graft material.  Thus, the invention claimed in the ‘845 application anticipates the claimed species in the instant application and, therefore, a patent to the species would improperly extend the right to exclude granted by a patent to the species or sub-genus should the species issue as a patent after the species or sub-genus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/342,569 (“the ‘569 application”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘569 application is directed to a bone graft composition containing a porous bone graft material and hydroxypropyl methylcellulose, wherein a content of the hydroxypropyl methylcellulose is 0 .15 to 6 parts by weight based on 1 part by weight of the porous bone graft material.  Thus, the invention claimed in the ‘569 application anticipates the claimed species in the instant application and, therefore, a patent to the species would improperly extend the right to exclude granted by a patent to the species or sub-genus should the species issue as a patent after the species or sub-genus.

Claims 1, 3, and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of co-pending Application No. 17/024,684 (“the ‘684 application”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the enumerated claims of the ‘684 application are directed to a bone graft composition containing a bone graft material, a thickener having an adhesive property, and hydroxypropyl methylcellulose, wherein the content of the hydroxypropyl methylcellulose is not less than 0.1 parts by weight or less and less than 0.3 parts by weight based on 1 part by weight of the bone graft material, and the content of the thickener is 0.1 parts by weight to 1 part by weight based on 1 part by weight of the bone graft material.  Thus, the invention claimed in the ‘684 application anticipates the claimed species in the instant application and, therefore, a patent to the species would improperly extend the right to exclude granted by a patent to the species or sub-genus should the species issue as a patent after the species or sub-genus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619